NO. 07-08-0066-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 1, 2008
______________________________

In the Matter of the Marriage of SHARON KAY SINYARD
and RODNEY WAYNE SINYARD
_________________________________

FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

NO. 07-03-20778; HON. PAT PHELAN, PRESIDING
_______________________________

Order of Dismissal
_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Rodney Wayne Sinyard filed his notice of appeal in this cause on January 30, 2008. 
The final judgment from which he appealed was signed by the trial court on November 7,
2007.  Normally, an appeal must be perfected within 30 days of the date the judgment is
signed.  However, that deadline can be extended to 90 days if, among other things, the
appellant timely requests findings of fact and conclusions of law.  Tex. R. App. P.
26.1(a)(4).  That is what Rodney purported to do here.  Thus, he had 20 days from
November 7, 2007 (or until November 27, 2007) to submit his request for such findings and
conclusions.  Tex. R. App. P. 296 (stating that the request must be filed within 20 days of
the date the judgment was signed).  However, his request was not filed until December 6,
2007.  It being late, it did not serve to extend the time within which he had to perfect his
appeal.  
          That he may not have received notice from the clerk of the judgment’s entry until
November 26, 2007, does not change the outcome.  While the failure to receive such
notice may extend the time within which to request findings of fact and conclusions of law,
notice must be garnered at least 20 days “after” the judgment is signed.  Tex. R. Civ. P.
306a(4).  Rodney received his within 19 days; thus, Rule 306a(4) is of no benefit to him.
          Given the circumstances, we have no jurisdiction over the appeal and dismiss it.
 
                                                                           Brian Quinn
                                                                          Chief Justice